Citation Nr: 0628895	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  99-06 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a neck disability, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a throat 
disability, claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a lip disability, 
claimed as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a heart disability, 
claimed as secondary to Agent Orange exposure.

6.  Entitlement to service connection for residuals of an 
aneurysm.

7.  Entitlement to service connection for a jaw disability, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's 
petition to reopen his previously denied claims for service 
connection for lung, neck, throat, lip, heart, and aneurysm 
disorders.  In this rating decision, the RO also denied 
service connection for a jaw disability.

In January 1999, the veteran testified before a Station 
Hearing Officer sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed. 

In January 2005, the Board reopened the veteran's service 
connection claims for lung, neck, throat, lip, and aneurysm 
disabilities, and remanded the issues for further 
development.  The issue of service connection for a jaw 
disability was also remanded.  

In April 2006, the Board obtained a Medical Opinion from the 
Veterans Health Administration (VHA).  The case has since 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  Resolving any doubt in the veteran's favor, the 
preponderance of the medical evidence relates the veteran's 
lip carcinoma to Agent Orange exposure, and relates the 
veteran's chronic obstructive pulmonary disorder, carcinoma 
of the neck, hypothyroidism, sinus bradycardia, residuals of 
aneurysm, and carcinoma of the jaw, to his lip carcinoma and 
associated left radical neck dissection.


CONCLUSION OF LAW

Residuals of lip carcinoma and associated left radical neck 
dissection, to include chronic obstructive pulmonary 
disorder, carcinoma of the neck, hypothyroidism, sinus 
bradycardia, aneurysm, and carcinoma of the jaw, were 
incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by granting service connection for 
the claims currently on appeal, and a decision at this point 
poses no risk of prejudice to the veteran.  The agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 
2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).


Analysis

By way of history, in October 1992, the veteran underwent a wedge 
resection of squamous cell carcinoma of the left side of his lip.  
In June 1993, he presented with a large palpable mass over the 
left submandibular region; his squamous cell carcinoma of the lip 
had recurred in the submandibular area.  The veteran received 
radiation as a preoperative measure, and then in August 1993, he 
underwent left radical neck dissection.  On post-operative day 7, 
the veteran began to hemorrhage over the left supraclavicular 
area with development of a hematoma large enough to compromise 
his airway.  He was taken back into the operating room to repair 
the vessel, and it was learned that the veteran's thyrocervical 
trunk was the obvious source of the hemorrhage.  The artery was 
sutured, and the veteran tolerated the procedure without 
complications.  Following the surgery, the veteran developed 
hypothyroidism. 

Medical evidence confirms diagnoses of chronic obstructive 
pulmonary disorder, squamous cell carcinoma of the neck, 
hypothyroidism, squamous cell carcinoma of the lip, sinus 
bradycardia, residuals of an aneurysm, and squamous cell 
carcinoma of the jaw.

The veteran asserts that his lip carcinoma is related to in-
service Agent Orange exposure, and that the remaining 
pertinent disabilities stem from his lip carcinoma.  The fact 
that he had service in Vietnam is undisputed; his DD-214 
indicates that he had approximately two years and two months 
of foreign and/or sea service, and received both the Vietnam 
Service Medal and the Vietnam Campaign Medal; thus, he is 
afforded the presumption of Agent Orange exposure while 
serving in Vietnam.  However, squamous cell carcinoma of the 
lip is not a disease presumed to be due to herbicide exposure 
and the Secretary has determined that the presumption of 
service connection is not warranted for any other conditions.  
See 38 C.F.R. § 3.309(e) and 67 Fed. Reg. 42600 et seq. (June 
24, 2002).  Notwithstanding, even if a veteran is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  

The evidence does not show that the veteran was diagnosed with 
pertinent disabilities during service, or with carcinoma within 
the first post-service year.  Nevertheless, the record contains 
numerous opinions directly linking carcinoma of the lip, and the 
pertinent disabilities stemming from it, to in-service Agent 
Orange exposure.  

In an April 1999 letter, a private physician indicated that 
the veteran has been diagnosed with emphysema, squamous cell 
carcinoma of his lip and left neck, residuals of a ruptured 
artery of the left neck, and a low heart rate requiring a 
pacemaker.  The doctor expressed his opinion that "lung 
problems can occur 30 years after Agent Orange exposure."  In 
addition, the physician concluded that the veteran's in-
service exposure to Agent Orange "resulted in squamous cell 
carcinoma of the lip, which spread extensively to the left 
neck."  The physician noted that, during radical surgery 
performed to eradicate the cancerous areas of the veteran's 
lip, left neck, and left jaw, hemorrhaging of the veteran's 
left thyrocervical trunk occurred to the point of air-way 
obstruction and required repairing.  Further, the doctor 
specifically stated that "[t]here is an abundance of evidence 
that this veteran's medical problems were caused by exposure 
to Agent Orange."

In a May 2000 letter, another private physician expressed his 
opinion that the veteran's squamous cell carcinoma of his 
neck and lower lip is "secondary to exposure to Agent 
Orange."  In a September 2002 letter, the same physician 
reiterated his opinion that the veteran's "squamous cell 
carcinoma or skin cancer . . . was probably caused [by] . . . 
his exposure to Agent Orange while he was in Vietnam."

Furthermore, in a letter dated in June 2003, another private 
physician noted that the veteran had been diagnosed with 
squamous cell carcinoma of his lip and with metastatic 
squamous cell carcinoma of the submandibular gland which 
required a radical neck dissection.  That doctor concluded 
that, based "[u]pon a limited review of the literature there 
is published . . . medical evidence . . . [of] a relationship 
between exposure to Agent Orange and the development of 
squamous cell carcinoma of the skin."

A June 2005 examiner who conducted a VA "arteries" examination 
concluded that if VA considered squamous cell carcinoma of the 
lip to be caused by Agent Orange exposure, that disability and 
conditions stemming from it would be related to service.  

In April 2006, the Board requested a VHA opinion.  In May 
2006, a VHA physician with over 25 years of experience as an 
oncologist provided an opinion.  He noted that the veteran's 
primary malignancy was a squamous cell carcinoma on the left 
side of his lip, and all subsequent disability (neck, throat, 
lung, heart, aneurysm, and jaw) is related to that diagnosis.  
Although as noted above, squamous cell carcinoma cannot be 
presumed to be due to Agent Orange exposure, the VHA expert 
stated that that it is "certainly medically plausible that 
carcinoma of the lip is associated with Agent Orange 
exposure," given that cancers of the respiratory tract are 
considered to be service connected.  The expert explained 
that that it has become increasingly recognized that exposure 
to Agent Orange herbicides can cause malignancy years after 
exposure and noted that Agent Orange herbicide exposure is 
implicated in a growing number of human malignancies and 
disease states.  The expert cited three medical treatise 
articles in support of his opinion.  The expert concluded 
that there is greater than a 50 percent probability that the 
veteran's lip carcinoma and pertinent disabilities stemming 
from it are related to in-service Agent Orange exposure.  

There is one unfavorable opinion of record which was provided by 
a June 2005 VA examiner who conducted a "mouth, lips, and tongue 
examination."  That examiner concluded that it is not likely 
that the veteran's lip carcinoma and subsequent recurrent left 
neck recurrence is associated with his military service.  The 
examiner felt that the veteran's lip carcinoma is secondary to 
nicotine exposure.  

On review, the Board finds that, resolving any doubt in the 
veteran's favor, the veteran's lip carcinoma, and pertinent 
disabilities stemming from it, is related to in-service Agent 
Orange exposure.  The Board notes that the May 2006 VHA 
expert is in agreement with the private opinions dated in 
April 1999, May 2000, September 2002, and June 2003, as well 
as the June 2005 VA opinion (arteries examination).  
Specifically, the April 1999, May 2000, September 2002, and 
June 2003 opinions suggested a relationship between the 
veteran's lip carcinoma and Agent Orange exposure.  Further, 
the April 1999 opinion and the June 2005 VA (arteries) 
opinion related the veteran's neck, throat, lung, heart, 
aneurysm, and jaw disabilities to the original lip carcinoma.  
Collectively, these opinions outweigh the opinion rendered by 
the June 2005 "mouth, lips, and tongue" VA examiner.  Thus, 
the resolving any doubt in the veteran's favor, the Board 
finds that the preponderance of the evidence supports a grant 
of service connection for lip carcinoma and pertinent 
disabilities stemming from it.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disorder is granted.

Entitlement to service connection for squamous cell of the 
neck is granted.

Entitlement to service connection for hypothyroidism is 
granted.

Entitlement to service connection for squamous cell carcinoma 
of the lip is granted.

Entitlement to service connection for sinus bradycardia is 
granted.

Entitlement to service connection for residuals of an 
aneurysm is granted.



Entitlement to service connection for squamous cell carcinoma 
of the jaw is granted.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


